Citation Nr: 1438970	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-33 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955; he died in January 2010.  The Appellant is the Veteran's surviving spouse.  The Veteran's surviving spouse has substituted for the veteran pursuant to 38 U.S.C.A. § 5121A.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a low back disorder.  The Veteran filed a notice of disagreement (NOD) with this determination in March 2010, and timely perfected his appeal in August 2010.

The Appellant was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in April 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.




FINDING OF FACT
 
The preponderance of the evidence is against finding that the Veteran's low back disorder, to include degenerative disc disease, resulted from his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for a low back disorder, to include degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

Additionally, the RO substantially complied with prior remand instructions.  The remand required the RO to request from the Appellant information pertaining to the Veteran's private medical treatment of any back disability since service; it also requested that the Appellant submit statements from individuals having knowledge of the Veteran's in-service back injury.  The remand also instructed the RO to obtain any outstanding VA treatment records prior to January 2006.  Finally, the RO was asked to attempt to obtain the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and any other appropriate source to verify the Veteran's service in Korea.  The Appellant submitted a statement in April 2013 indicating that she did not have any additional information to provide.  VA treatment records from before January 2006 were obtained.  Additionally, in May 2008, NPRC advised the RO that the Veteran's service personnel records were fire-related, and subsequently the RO informed the Veteran that his service personnel records were unavailable.  Then, in August 2013, per the remand instructions, the AMC attempted to obtain service personnel records from the NPRC and the Defense Finance and Accounting Service, and the RO made a formal finding on the unavailability of the records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service personnel records, and that no further action in this regard is required.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Appellant was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  Moreover, as the Board concludes below that the preponderance of the evidence is against the Appellant's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Appellant, as the substituted party, seeks to establish the Veteran's entitlement to service connection for a low back disorder, to include degenerative disc disease, on the basis that the condition was related to his active duty service.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). Satisfactory evidence is credible evidence.  Collette, 82 F.3d 389.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  This provision does not establish a presumption of service connection.  Rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette, 82 F.3d 389.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran submitted statements that he injured his lower back while serving in Korea.  He indicated that he spent three days in the hospital and was provided pain medication.  He also reported that he underwent back surgery after service.  The Veteran's service treatment records are not available, as discussed, above.  The Veteran's DD Form 214 shows that he served in the 7th Infantry Division and that he served over one year of foreign or sea service; additional documentation received from the "Compensation Service Stressor Verification - General Information General 1942-2002 APO-FPO Files" indicates that the Veteran's division indeed served in Korea.  The Veteran received the Korean Service Medal, the United Nations Service Medal, the National Defense Service Medal, and the Good Conduct Medal.  Unfortunately, none of these decorations are sufficient to show combat service.  As noted above, VA has attempted to corroborate the Veteran's combat service in Korea, and due to a lack of records, has been unsuccessful.  However, even assuming arguendo that the injury occurred per the Veteran's lay statements, the Veteran's separation examination from February 1955 reveals a normal clinical evaluation of the spine and other musculosketal system, indicating no back problems or any abnormalities of the spine attributable to any injury the Veteran incurred while on active duty.

The Veteran's VA treatment records indicate that the Veteran had been diagnosed with degenerative disk disease.  A March 2002 record indicates that the Veteran had a history of spine surgery, though no date for the surgery was provided.  The treatment records also note that the Veteran complained of low back pain in June 2010.  Finally, in January 2011, the Veteran fell down a set of stairs and was admitted to the hospital.  VA treatment records from that time indicate that X-ray results showed that the Veteran had "multilevel degenerative disc and facet disease throughout" the spine "with syndesmophytes."  There is no other notation of back problems in the VA treatment records, and at none of the Veteran's records relate his degenerative disk disease to his period of service.  As noted above, VA attempted to obtain any additional treatment records regarding the Veteran's low back disorder, but received a negative response from the Appellant in April 2013.  

While the Veteran was competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of degenerative disc disease or any other chronic back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of musculoskeletal or neurological symptoms arising from a back disability, to include degenerative disc disease.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of a back disorder, to include degenerative disc disease.  

Moreover, to the extent that the Veteran believed that his low back disorder was due to his service, as a lay person, he was not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his back disorder is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the persuasive value of his lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's spine (and other musculosketal system) at separation, the more than forty year gap before degenerative disc disease developed, and the post-service fall down a set of stairs, the Board finds the Veteran's lay contentions were not sufficient to provide a nexus between the Veteran's low back disorder and his active duty service.  As the evidence does not show the Veteran had expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his low back disorder, to include degenerative disc disease, was related to his period of service, to include the injury he contended he sustained therein.

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection.  However, as explained above, based upon the nature of the condition involved, the normal clinical evaluation results at separation, the amount of time that lapsed after service before it manifested, and the other possible cause for the symptoms observed by the Veteran, the Board concludes that the Veteran's lay belief that his back disorder, to include degenerative disc disease, was etiologically related to his active duty service, is insufficient to meet even the low threshold of McLendon.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi 18 Vet. App. 512 (2004).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


